Citation Nr: 1044006	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-38 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD), to 
include as secondary to a service-connected left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from March 1982 to March 
1986.

The appeal originally came before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied a claim for entitlement to service 
connection for PTSD.  In an August 2004 statement of the case, 
the RO reopened the issue of service connection for a left 
shoulder disorder. 

In July 2006, the Board also reopened the claim for entitlement 
to service connection for a left shoulder disorder and remanded 
both matters to the RO to afford due process and for other 
development.  

In a December 2009 Board decision, the Board granted service 
connection for a left shoulder disability and denied the 
Veteran's claim for service connection for PTSD.  In an October 
2010 Order, the Court granted a Joint Motion for Remand (JMR) 
filed by the parties and partially vacated the December 2009 
Board decision as it pertains to the denial for service 
connection for PTSD.  The case was thereafter returned to the 
Board.

The Board observes that the characterization of the Veteran's 
service connection claim has changed during the pendency of this 
appeal, and is shown on the title page.  Initially, the Board 
notes that service connection was previously denied for PTSD in a 
June 2004 rating decision; however, given the Veteran's diagnosis 
of antisocial personality disorder, mood disorder, bipolar 
disorder, and rule out other psychiatric disorder, the Board has 
recharacterized the issue on appeal to include any diagnosed 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).




REMAND

In light of points raised in the Joint Motion, and review of the 
claims file, the Board finds that further action on the claim on 
appeal is warranted.  It was noted that the Board had failed to 
address whether the Veteran's has an acquired psychological 
disability other than a personality disorder, and if so, whether 
that disorder was caused or aggravated by his active service or 
left shoulder disability. 

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this appeal.  The RO provided the Veteran with VCAA 
notice as to all elements of the claim in correspondence dated in 
October 2003 and September 2006.  In correspondence dated in 
September 2006, he was notified of how VA determines the 
disability rating and effective date when a disability is found 
to be connected to service.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran claims he has an acquired psychiatric disorder either 
due to or aggravated by active service or by his service-
connected left shoulder disability. 

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2010).

Service connection also may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).

Service treatment records, including a December 1981 enlistment 
examination, August 1983 physical examination, and October 1983 
mental status evaluation reports, are silent for any psychiatric 
disability.  Service personnel records associated with the claims 
folder, likewise, do not include any documents referring to a 
psychiatric impairment.

Since his separation from service, the Veteran has been diagnosed 
with substance abuse and toxic psychosis (May 1988 private 
treatment record);  rule out schizophrenia, rule out personality 
disorder, and substance abuse (June 1988 county psychiatric 
consultation); anxiety disorder (June 1989 county psychiatric 
consultation); dysthymic disorder (August 1994 county psychiatric 
consultation);  PTSD and bi-polar with psychotic features and 
poly-substance dependence, with stressors including incarceration 
(September 1998 prison psychiatry examination report); and PTSD 
and possible schizophrenia and psychotic disorder (March 2001 
private psychiatry note). 

In an answer to the PTSD questionnaire, the Veteran stated that 
his stressors included the injury to his shoulder and subsequent 
dislocations, and being treated badly while in the military. 

In a September 2003 prison psychology record, the Veteran 
described a long history of hearing the voice of his military 
commander and flashback ruminations about the amputation of his 
wife's leg and her death in a multi-vehicle accident.  He also 
described obsessive compulsive behavior such as rechecking locks.  
The examiner noted he had previously been on a host of 
antipsychotic medications, and that he had a dangerous verbal 
tirade in the yard.  The examiner diagnosed PTSD and obsessive 
compulsive disorder with psychotic features.  The Veteran 
continued to be treated for PTSD from September to November 2003.

In a September 2003 statement, the Veteran reported that 
occasionally he woke up in the middle of the night in a startling 
type of way, holding his left shoulder with a racing heart rate 
and fast breathing, dreaming that his shoulder had dislocated.  
He also reported that he had dreams about when he was in the 
Army, and sometimes, something would happen during the day or 
night that will bring back all those bad memories.  

In an October 2003 prison psychology note, the Veteran complained 
of flashbacks of an incident with his officer who caused him to 
get a bad conduct discharge and hearing his voice give him 
commands. 

In an October 2007 VA psychological examination report, the 
Veteran stated he had a typical childhood and graduated in 1981.  
However, the examiner noted that the claims file included a 
history of misdemeanor offenses prior to the military, and a 
moral waiver for his enlistment which the examiner reported 
suggested emotional instability.  The examiner noted favorable 
ratings from his immediate supervisors during his initial year in 
Germany; however, after incurring a shoulder injury during a 
training exercise, the Veteran contended that his unit leadership 
turned against him.  The Veteran's personnel records also 
contained reports that the Veteran received an administrative 
separation under general conditions in September 1983, but was 
successfully appealed and changed to honorable conditions 
effective date March 1986.  The Veteran reported his stressors 
are associated with his contention of unfair and wrongful 
treatment by his superiors, including requirements to submit to 
urinalysis, threats of a jail term if he did not cease his 
complaints about his shoulder, and the mental anguish incurred 
from a wrongful discharge.  The Veteran reported that after the 
military he got heavily involved in drugs and criminal activity, 
and met his second wife during that time.  He admitted to lying 
about traumatically witnessing her death in a vehicle accident so 
that he could gain court's sympathy for a more lenient sentence, 
and that his wife is still alive.  The examiner detailed the 
Veteran's post service social, legal and medical history, noting 
his incarcerations and his psychiatric treatment.

Upon examination, the examiner found that the Veteran did not 
meet criterion A for the diagnosis of PTSD as he was not exposed 
to a traumatic event in which he experienced, witnessed, or 
confront with an event or events that involved actual or 
threatened death or serious injury or a threat to the physical 
integrity of himself or others, nor was his response reported to 
have involved intense fear, helplessness, or horror.  The 
examiner found that although the Veteran claims recurrent and 
intrusive distressing recollections of his military experience, 
he does not exhibit psychological distress at exposure to 
internal or external cues that symbolize or resemble an aspect of 
his traumatic event.  The examiner further noted that it was the 
reminiscence of the event that antagonizes the Veteran because he 
recalls the experience as unfair to him.  The examiner found that 
the Veteran failed to meet the DSM-IV criteria for efforts to 
avoid traumatic stimuli, as there was no evident effort to avoid 
thoughts, feelings, or activities associated with the trauma.  
The examiner further noted that the Veteran reported symptoms of 
physiological arousal; however, the examiner indicated that it 
would be difficult to separate the influence of incarceration on 
the presence of these symptoms or to dissect his strong anger 
about a specific perceived wrong from general irritability.  The 
examiner reported that his symptoms do not appear to be related 
to changes in impairment in functional status and quality of 
life, insofar as antisocial behavior pre-existed his military 
service.  

The examiner determined that by history, the Veteran meets the 
DSM-IV diagnostic criteria for a personality disorder (antisocial 
personality disorder), and that his symptoms were not caused by 
or the result of PTSD, as the Veteran did not meet the DSM-IV 
criteria for PTSD.  The examiner diagnosed mood disorder and 
antisocial personality disorder. 

Although the October 2007 VA examiner gave a primary diagnosis of 
antisocial personality disorder, which cannot be service 
connected, the examiner also gave a diagnosis of mood disorder.  
In light of the foregoing, the Board finds that a VA examination 
is necessary to obtain a medical opinion which clearly addresses 
the questions of whether the Veteran's psychiatric disorder was 
due to or permanently worsened by his active service or service-
connected left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
the Veteran for his psychiatric disability.  
After the Veteran has signed the appropriate 
releases, any records not currently contained 
in the claims file should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his representative 
are to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

2.  After the above has been done, the RO 
should schedule another VA examination of the 
Veteran, and request the VA psychologist or 
psychiatrist to offer an opinion as to 

a.  whether the Veteran's current psychiatric 
disorder is either related to his military 
service; or if his psychiatric disorder is 
determined to have preexisted service, the 
examiner must also address the issue of 
whether his condition was aggravated by 
service, AND

b.  whether the Veteran's current psychiatric 
disorder is caused or aggravated by his left 
shoulder disability. 

Prior to the examination, the claims folder 
must be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.

All indicated tests and studies are to be 
performed.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After ensuring that the development is 
complete, the RO should re-adjudicate the 
claim.  If not fully granted, issue a 
supplemental statement of the case before 
returning the claims to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


